— In a negligence action to recover damages for personal and property injuries, defendants appeal from an interlocutory judgment of the Supreme Court, Suffolk County, dated July 7, 1975, in favor of plaintiff on the issue of liability, upon a jury verdict, at a trial limited to that issue. Interlocutory judgment affirmed, with costs. In this action arising from a rear-end collision, the failure of the trial court to marshal the evidence or relate the contentions of the parties to the legal principles charged to the jury did not constitute reversible error. The case was a simple one, the summations just prior to the charge dealt with the respective factual contentions in detail, and it appears that appellants could not have prevailed under any view of the facts (see Leone v Rybar Realty Corp., 5 AD2d 871). Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.